Per Curiam.
The relator noticed his ease for trial in due time for the March term, and the only question that can be made of his right to have it go upon the docket arises from the fact that the plea was not filed when the notice was given. But we think this was no objection. Appeals from commissioners in probate cases are always at issue, and the making up of a new issue in the circuit court is a mere matter of form, and seldom necessary or important. A direction that such an issue be framed need not delay proceedings to a trial.
Mandamus granted.